The decree of the Prerogative Court is affirmed, for the reasons stated in the opinion of Vice-Ordinary Bigelow.
On the appeal it was pointed out that one of the notes of the testator, which the executrix in part settled for, was *Page 113 
barred by the statute of limitations, and that another was barred before an action was brought for recovery thereon. An executrix is not obliged to plead the statute of limitations. She may waive the statute and be allowed in her account for the payment of a claim against which the statute has run when the debt is just.Pursel v. Pursel, 14 N.J. Eq. 514; Vreeland v. Vreeland'sAdministrator, 16 N.J. Eq. 512; First National Bank v.Thompson, 61 N.J. Eq. 188; Wheedon v. Nichols, 72 N.J. Eq. 366.
The decree is affirmed, with costs.
For affirmance — PARKER, CASE, BODINE, DONGES, PERSKIE, PORTER, COLIE, WELLS, RAFFERTY, THOMPSON, DILL, JJ. 11.
For reversal — None.